     Case 3:19-cr-00211-S Document 42 Filed 09/01/21             Page 1 of 1 PageID 92



                          United States District Court
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §   CRIMINAL ACTION NO. 3:19-CR-0211-S
                                                §
CHAD KEJUAN CALDWELL (1)                        §

         ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
      UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry of a
Plea of Guilty, the Consent of the Defendant, and the Rep01i and Recommendation Concerning
Plea of Guilty of the United States Magistrate Judge, and no objections thereto having been filed
within 14 days of service in accordance with 28 U.S.C. § 636(b)(l), the undersigned District Judge
is of the opinion that the Repo1i and Recommendation of the Magistrate Judge concerning the Plea
of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the
plea of guilty, and CHAD KEJUAN CALDWELL (1) is hereby adjudged guilty of 18 U.S.C. §
922(g)(l), Possession of a Firearm by a Convicted Felon. Sentence will be imposed in
accordance with the Comi's Scheduling Order.

        The Defendant is ordered to remain in custody.

        SO ORDERED.

        SIGNED September!, 2021.


                                                         ~L-_
                                                    I«AREN GREN SCHOLER
                                                    UNITED STATES DISTRICT ,JUDGE
